Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following claims is/are pending in this office action: 1-17
The following claim(s) is/are amended: 1, 4, 6, 7, 8, 9, 12, 16, 17
The following claim(s) is/are new: None
The following claim(s) is/are cancelled: None
Claim(s) rejected: 1-17

Previous Rejections Withdrawn
Rejections to claims 1-8, 12, and 16 under 35 U.S.C. 112(b) are withdrawn based on the Amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more. The analysis of the claim’s rejections are presented below.

Regarding claims 1, 
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the limitations in claim 1 is a mental process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “in/by a or the host device” That is, other than reciting “in/by the host device”, nothing in the claim element precludes the step from practically being performed in the mind. For example the limitation of “a method for performing an anomaly analysis of a computer environment comprising: applying…at least one cluster”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic host device. That is, other than reciting “in/by the host device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “in/by the host device” language, “applying” in the context of this claim encompasses defining a learned behavior boundary related to a variance associated with a cluster. This relates to an evaluation activity which can be perfumed in the mind. A human mind can generate a boundary using a variance associated to a cluster using mathematical calculations. 

in/by the host device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “in/by the host device” language, “applying” in the context of this claim encompasses defining a sensitivity boundary related to a variance and mean associated with a cluster. This relates to an evaluation activity which can be perfumed in the mind. A human mind can generate a boundary using a mean and variance associated to a cluster using mathematical calculations.
Likewise, the limitation “identifying…sensitivity boundary”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic host device. That is, other than reciting “in/by the host device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “in/by the host device” language, “identifying” in the context of this claim encompasses identify data element as anomalous which are outside of the sensitivity boundary defined in the previous limitation. This relates to an observation activity which can be performed in human mind. A human mind can also identify elements which are outside the defined sensitivity boundary.
Likewise, the limitation “reporting…computer environment resource”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic host device. That is, other than reciting “in/by the host device,” nothing in the claim element precludes the step from practically being in/by the host device” language, reporting in the context of this claim encompasses reporting the identified anomalies identified in the previous limitation. This activity relates to the judgment activity which can be done in human mind. A human mind can report the anomalies observed/identified in previous limitation.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – by a host device to perform the applying, identifying, and reporting steps. It amounts to no more than mere instructions to implement an abstract idea by a host device, or merely uses a host device as a tool to perform or apply an abstract idea (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a host device to perform applying, identifying, and reporting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding claim 2, 
Step 1 Analysis: Claim 2 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claim 2 is dependent claim of claim 1. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which is not part of claim 1) is a process, under its broadest reasonable interpretation, falls under mathematical concepts grouping of judicial exception. For example the limitation “wherein the learned behavior…at least one cluster” in the context of this claim encompasses creating boundaries using 3 standard deviation from the centroid (or mean) which relates to mathematical calculation. The claim does not include any additional element. Accordingly, the claim recites an abstract idea.

Regarding claim 3, 
Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claim 3 is dependent claim of claim 1. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which is not part of claim 1) is a process, under its broadest reasonable interpretation, falls under mathematical concepts grouping of judicial exception. For example the limitation “wherein the sensitivity…at least one cluster” in the context of this claim encompasses creating boundaries which involves calculating ratio of the mean and variance which relates to mathematical calculation. The claim does not include any additional element. Accordingly, the claim recites an abstract idea.

Regarding claim 4, 
Step 1 Analysis: Claim 4 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claim 4 is dependent claim of claim 1. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which is not part of claim 1) is a process, under its broadest reasonable interpretation covers the performance of the limitation of mind but for the recitation of a generic host device. That is, other than reciting “by the host device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the host device” language, “applying” in the context of this claim encompasses adjusting a sensitivity boundary for a mean value. This relates to an evaluation activity which can be perfumed in the mind. A human mind can generate this boundary using a mean value of a cluster.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – by a host device to perform the applying steps. It amounts to no more than merely using a host device as a tool to perform or apply an abstract idea (see MPEP 2106.05(f)). Accordingly, these additional elements do not 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a host device to perform applying step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding claims 5, 
Step 1 Analysis: Claim 5 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claim 5 is a dependent claim of claim 1. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitation (which is not part of claim 1) is a mental process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “by the host device”. That is, other than reciting “by the host device”, nothing in the claim element precludes the step from practically being performed in the mind. For example the limitation of “adjusting a sensitivity adjustment…global sensitivity parameter”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic host device. That is, other than reciting “by the host device,” nothing in by the host device” language, “adjusting” in the context of this claim encompasses adjusting a sensitivity value based on the global sensitivity parameter provided by the user. This relates to an evaluation activity in which a human mind can provide a global sensitivity parameter. The limitation “Receiving…” belongs to additional element which will be discussed in Prong Two analysis.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – by a host device to perform the adjusting step. It amounts to no more than mere instructions to implement an abstract idea by a host device, or merely uses a host device as a tool to perform or apply an abstract idea (see MPEP 2106.05(f)). Further, the “Receiving a user-selected…” is an insignificant extra-solution activity as it only involves receiving data over a network. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a 

Regarding claims 6, 
Step 1 Analysis: Claim 6 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claim 6 is a dependent claim of claim 5. Step 2A analysis for claim 5 is discussed in previous section. The other limitations in claim 6 belongs to receiving data which is an additional element that will be discussed in Prong Two.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – by a host device to perform the abstract idea. Further, the limitations “Receiving the global sensitivity parameter…sensitivity selection screen” is an insignificant extra-solution activity as it only involves receiving/displaying/transmitting data over a network. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Further, the receiving step was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “Receiving or transmitting data over a network” is a well‐understood, routine, conventional function. Thereby, a conclusion that the claimed receiving step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.

Regarding claims 7, 
Step 1 Analysis: Claim 7 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claim 7 is a dependent claim of claim 1. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitation (which is not part of claim 1) is a mental process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “by the host device”. That is, other than reciting “by the host device”, nothing in the claim element precludes the step from practically being performed in the mind. For example the limitation of “applying a clustering…data training set”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a by the host device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the host device” language, “applying” in the context of this claim encompasses using a clustering function to the set of data elements. This relates to an evaluation activity in which a human mind can provide a global sensitivity parameter. The limitation “Receiving…” belongs to additional element which will be discussed in Prong Two analysis.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – by a host device to perform the applying step. It amounts to no more than mere instructions to implement an abstract idea by a host device, or merely uses a host device as a tool to perform or apply an abstract idea (see MPEP 2106.05(f)). Further, the “Receiving the set of data elements…” is an insignificant extra-solution activity as it only involves receiving data over a network. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a 

Regarding claim 8, 
Step 1 Analysis: Claim 8 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claim 8 is dependent claim of claim 1. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which is not part of claim 1) is a process, under its broadest reasonable interpretation, falls under mathematical concepts grouping of judicial exception. For example the limitation “wherein the sensitivity function behavior…zero mean value” in the context of this claim encompasses setting up mathematical relationship among various variables. The claim does not include any additional element. Accordingly, the claim recites an abstract idea.


Regarding claim 9, 
Step 1 Analysis: Claim 9 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the limitations in claim 9 is a mental process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “a host device, a controller comprising a memory and a processor,” That is, other than reciting “a host device, a controller comprising a memory and a processor”, nothing in the claim element precludes the step from practically being performed in the mind. For example the limitation of “apply…at least one cluster”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic host device. That is, other than reciting “a host device, a controller comprising a memory and a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a host device, a controller comprising a memory and a processor” language, “apply” in the context of this claim encompasses defining a learned behavior boundary related to a variance associated with a cluster. This relates to an evaluation activity which can be perfumed in the mind. A human mind can generate a boundary using a variance associated to a cluster using mathematical calculations. 
Similarly, the limitation “apply…mean value of the at least one cluster”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic host device. That is, other than reciting “a host device, a controller comprising a memory and a processor,” nothing in the claim a host device, a controller comprising a memory and a processor” language, “apply” in the context of this claim encompasses defining a sensitivity boundary related to a variance and mean associated with a cluster. This relates to an evaluation activity which can be perfumed in the mind. A human mind can generate a boundary using a mean and variance associated to a cluster using mathematical calculations.
Likewise, the limitation “identify…sensitivity boundary”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic host device. That is, other than reciting “a host device, a controller comprising a memory and a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a host device, a controller comprising a memory and a processor” language, “identify” in the context of this claim encompasses identify data element as anomalous which are outside of the sensitivity boundary defined in the previous limitation. This relates to an observation activity which can be performed in human mind. A human mind can also identify elements which are outside the defined sensitivity boundary.
Likewise, the limitation “report…computer environment resource”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic host device. That is, other than reciting “a host device, a controller comprising a memory and a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a host device, a controller comprising a memory and a processor” language, report in the 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – a host device, a controller comprising a memory and a processor to perform apply, identify, and report steps. It amounts to no more than mere instructions to implement an abstract idea by a host device, or merely uses a host device as a tool to perform or apply an abstract idea (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform apply, identify, and report steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding claims 10-16, they are substantially similar to claims 2-8 respectively, and are rejected in the same manner, the same art and reasoning applying.

Regarding claim 17,
Step 1 Analysis: Claim 17 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the limitations in claim 17 is a mental process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “a non-transitory computer program product, executed by a controller” That is, other than reciting “a non-transitory computer program product, executed by a controller”, nothing in the claim element precludes the step from practically being performed in the mind. For example the limitation of “apply…at least one cluster”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic host device. That is, other than reciting “a non-transitory computer program product, executed by a controller,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a non-transitory computer program product, executed by a controller” language, “apply” in the context of this claim encompasses defining a learned behavior boundary related to a variance associated with a cluster. This relates to an evaluation activity which can be perfumed in the mind. A human mind can generate a boundary using a variance associated to a cluster using mathematical calculations. 
a non-transitory computer program product, executed by a controller,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a non-transitory computer program product, executed by a controller” language, “apply” in the context of this claim encompasses defining a sensitivity boundary related to a variance and mean associated with a cluster. This relates to an evaluation activity which can be perfumed in the mind. A human mind can generate a boundary using a mean and variance associated to a cluster using mathematical calculations.
Likewise, the limitation “identify…sensitivity boundary”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic host device. That is, other than reciting “a non-transitory computer program product, executed by a controller,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a non-transitory computer program product, executed by a controller, “identify” in the context of this claim encompasses identify data element as anomalous which are outside of the sensitivity boundary defined in the previous limitation. This relates to an observation activity which can be performed in human mind. A human mind can also identify elements which are outside the defined sensitivity boundary.
Likewise, the limitation “report…computer environment resource”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the a non-transitory computer program product, executed by a controller,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a non-transitory computer program product, executed by a controller” language, report in the context of this claim encompasses report the identified anomalies identified in the previous limitation. This activity relates to the judgment activity which can be done in human mind. A human mind can report the anomalies observed/identified in previous limitation.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – a non-transitory computer program product, executed by a controller to perform apply, identify, and report steps. It amounts to no more than mere instructions to implement an abstract idea by a host device, or merely uses a host device as a tool to perform or apply an abstract idea (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, 9-13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Iverson (U.S. 9,336,484B1) - from IDS in view of Gopalakrishnan (U.S. Pub. 2015/0333998A1) -from IDS. 

As per claim 1, Iverson teaches in a host device, (Col. 17 lines 20-25)
(Col. 1 lines 20-25: A method for anomaly detection while monitoring system performance in real-time or near real-time.)
comprising: applying, by the host device, a learned behavior function to a data training set (Col 7 lines 14-39: The learning module processes the training datasets and formats the datasets to input vector.)
and to a set of data elements received from at least one computer environment resource (Col. 2 lines 50-59, Col. 5 lines 25-33: Data is gathered from the sensors of the system to be monitored during actual operation.)
to define at least one learned behavior boundary relative to at least one cluster of data elements of the data training set (Col. 5 lines 25-33, Col. 6 lines 28-38: Clusters are extracted from the training data through a learning module. Each cluster define a range of allowable values for each parameter. For example, a first cluster vector comprises the values of the upper limit for the parameters and a second vector comprises the lower limit for the parameters. In other words, a cluster define the ranges of value for each parameter of a vector.) the at least one learned behavior boundary related to a variance associated with the at least one cluster (Col. 18 lines 52-59: “For instance, in the control chart technique any points with values outside of three standard deviations from the mean are considered unusual (other conditions, documented in the literature, can also qualify as unusual). Points deemed unusual by change detection analysis which fall above the mean or expected distance value are candidates for removal from the training data set.” Col. 6 lines 24-38: “The learning module 24 (FIG. 1) processes the training data… and a second cluster vector 78 comprises the lower limit, that is, a low value, for the parameters                         
                            
                                
                                    P
                                
                                
                                    1
                                    ,
                                    l
                                    o
                                    w
                                
                            
                        
                     to                         
                            
                                
                                    P
                                
                                
                                    N
                                    ,
                                    l
                                    o
                                    w
                                
                            
                        
                     80 to 82, respectively.”)
and reporting, by the host device, the identified anomalous data element associated with the attribute of the at least one computer environment resource (Col. 10 last para: “If the outlier detection module 30 detects off-nominal system performance, it can respond in at least one or more of the following ways: (a) Alert the operator to the Suspicious data…” Col 19 lines 11-14: “…discovering system anomalies and determining when to alert the operators or analysts”).
But Iverson does not explicitly teach applying, by the host device, a sensitivity function to the at least one cluster to define a sensitivity boundary relative to at least one learned behavior boundary, the sensitivity boundary related to the variance associated with the at least one cluster and to a mean value of the at least one cluster; identifying, by the host device, a data element of the set of data elements as an anomalous data element associated with an attribute of the at least one computer environment resource when the data element of the set of data falls outside of the sensitivity boundary.
Gopalakrishnan, however, teaches applying, by the host device, a sensitivity function to the at least one cluster to define a sensitivity boundary relative to at least one learned behavior boundary, the sensitivity boundary related to the variance associated with the at least one cluster and to a mean value of the at least one cluster (Para 0032, 0033, 0038: A anomaly detection boundary can be created using mean and variance of the function. Its sensitivity can be increased or decreased by the user as explained in Para 0038.)
(Para 0042: upper and lower threshold are used to detect anomalies. A user using the sensitivity values can set upper threshold. A large distance between lower and upper threshold increases the sensitivity region. Data point which falls outside the upper threshold is considered to be an anomaly.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Iverson by including sensitivity function and boundaries to apply sensitivity to anomaly detection as taught by Gopalakrishnan (Gopalakrishnan Para 0032, 0038, 0042).

As per claim 2, Iverson and Gopalakrishnan teach the method of claim 1. 
Iverson further teaches wherein the learned behavior function defines the learned behavior boundary as being three standard deviations from a centroid of the at least one cluster (Col. 18 lines 52-60: learned behavior boundary can be formed by using a three standard deviation from the mean values of the training data set.).

As per claim 3, Iverson and Gopalakrishnan teach the method of claim 1.
Gopalakrishnan further teaches wherein the sensitivity boundary further relates to a ratio of the mean value of the at least one cluster and the variance of the at least one cluster (Para 0032 and 0033: As mentioned in the para 0032 and 0033 probability density functions which comprises mean and variance to determine whether a data point is likely to be anomaly. Boundaries (or bands) are created as shown in Fig. 9 using this function. Similarly, a ratio of the mean and variance can be used in the context of creating boundaries. Para 0038: “In one example, a user selects the sensitivity. When the user increases the sensitivity, more anomalies will be detected at the expense of more false positives.” After creating anomalies regions, a user is allowed to provide sensitivity values to increase or decrease the sensitivity towards anomalies detected.).
Same motivation to combine the teachings of Iverson and Gopalakrishnan as claim 1 applies here.

As per claim 4, Iverson and Gopalakrishnan teach the method of claim 1.
Gopalakrishnan further teaches wherein applying the sensitivity function to the at least one cluster further comprises adjusting, by the host device, a value of the sensitivity boundary for a mean value of the at least one cluster (Para 0038, 0042: A user can increase or decrease the sensitivity level by selecting a sensitivity value. The sensitivity level determines the upper and lower threshold. In other words, sensitivity boundary is controlled by the user. Gopalakrishnan uses probability density function (pdf) to create probability distribution of training set. A new data if falls on the tails of the pdf, it most likely is an anomaly, while if it falls close to the mean of the pdf, it is not an anomaly.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Iverson to apply sensitivity function to the at least one cluster in order to give a user control the sensitivity (Gopalakrishnan, Para 0038, 0042).

As per claim 5, Iverson and Gopalakrishnan teach the method of claim 1.
Gopalakrishnan further teaches receiving, by the host device, a user-selected global sensitivity parameter; and adjusting, by the host device, a sensitivity adjustment value of the sensitivity boundary based upon the global sensitivity parameter (Para 0038: The user selects the sensitivity values to assist in forming sensitivity boundary. The user has the control to increase or decrease the sensitivity which makes the sensitivity boundary adjustable.).
Same motivation to combine the teachings of Iverson and Gopalakrishnan as claim 4 applies here.

As per claim 7, Iverson and Gopalakrishnan teaches the method of claim 1. 
Iverson further teaches further comprising: receiving, by the host device, the set of data elements from the at least one computer environment resource of the computer infrastructure, each data element of the set of data elements relating to an attribute of the at least one computer environment resource (Col. 5 lines 25-37, Col. 2 lines 37-40, Col. 5 lines 63 to Col. 6 lines 3: A training data is received from system sensors.)
and applying, by the host device, a clustering function to the set of data elements to define the data training set (Col. 5 lines 25-40, Col. 6 lines 24-28: Inductive training module forms an operating region or cluster using the training data. An outlier detection module compares the data acquired from an actual monitored system with the clusters of training data set to determine the monitored system’s performance.).

As per claim 9, Iverson teaches a host device (Col. 17 lines 20-25).
Iverson also teaches a controller comprising a memory and a processor, the controller configured to (Fig. 9, Col. 17 line 22-28: A computer system comprises a memory, a processor, and a display. Computer system implements the teaching of the invention.)
apply a learned behavior function to a data training set (Col 7 lines 14-39: The learning module processes the training datasets and formats the datasets to input vector.) and to a set of data elements received from at least one computer environment resource (Col. 2 lines 50-59, Col. 5 lines 25-33: Data is gathered from the sensors of the system to be monitored during actual operation.) to define at least one learned behavior boundary relative to at least one cluster of data elements of the data training set (Col. 5 lines 25-33, Col. 6 lines 28-38: Clusters are extracted from the training data through a learning module. Each cluster define a range of allowable values for each parameter. For example, a first cluster vector comprises the values of the upper limit for the parameters and a second vector comprises the lower limit for the parameters. In other words, a cluster define the ranges of value for each parameter of a vector. See also Gopalakrishnan para 32.) the at least one learned behavior boundary related to a variance associated with the at least one cluster (Col. 18 lines 52-59: “For instance, in the control chart technique any points with values outside of three standard deviations from the mean are considered unusual (other conditions, documented in the literature, can also qualify as unusual. Points deemed unusual by change detection analysis which fall above the mean or expected distance value are candidates for removal from the training data set.” Col. 6 lines 24-38: “The learning module 24 (FIG. 1) processes the training data… and a second cluster vector 78 comprises the lower limit, that is, a low value, for the parameters                         
                            
                                
                                    P
                                
                                
                                    1
                                    ,
                                    l
                                    o
                                    w
                                
                            
                        
                     to                         
                            
                                
                                    P
                                
                                
                                    N
                                    ,
                                    l
                                    o
                                    w
                                
                            
                        
                     80 to 82, respectively.”)
reporting, the host device, the identified anomalous data element associated with the attribute of the at least one computer environment resource (Col. 10 last para: “If the outlier detection module 30 detects off-nominal system performance, it can respond in at least one or more of the following ways: (a) Alert the operator to the Suspicious data…” Col 19 lines 11-14: “…discovering system anomalies and determining when to alert the operators or analysts”).
But Iverson does not explicitly teach apply a sensitivity function to the at least one cluster to define a sensitivity boundary relative to at least one learned behavior boundary, the sensitivity boundary related to the variance associated with the at least one cluster and to a mean value of the at least one cluster;  identify a data element of the set of data elements as an anomalous data element associated with an attribute of the at least one computer environment resource when the data element of the set of data falls outside of the sensitivity boundary.
Gopalakrishnan, however, teaches apply a sensitivity function to the at least one cluster to define a sensitivity boundary relative to at least one learned behavior boundary, the sensitivity boundary related to the variance associated with the at least one cluster and to a mean value of the at least one cluster (Para 0032, 0033, 0038: A anomaly detection boundary can be created using mean and variance of the function. Its sensitivity can be increased or decreased by the user as explained in Para 0038.)
identify a data element of the set of data elements as an anomalous data element associated with an attribute of the at least one computer environment resource when the data element of the set of data falls outside of the sensitivity boundary (Para 0042: Upper and lower threshold are used to detect anomalies. A user using the sensitivity values can set upper threshold. A large distance between lower and upper threshold increases the sensitivity region. Data point which falls outside the upper threshold is considered to be an anomaly.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Iverson by including sensitivity function and boundaries to apply sensitivity to anomaly detection as taught by Gopalakrishnan (Gopalakrishnan Para 0032, 0038, 0042).

As per claim 10, it is substantially similar to claim 2 and is rejected in the same manner, the same art and reasoning applies.

As per claim 11, it is substantially similar to claim 3 and is rejected in the same manner, the same art and reasoning applying. 

As per claim 12, it is substantially similar to claim 4 and is rejected in the same manner, the same art and reasoning applying.

As per claim 13, it is substantially similar to claim 5 and is rejected in the same manner, the same art and reasoning applying.

As per claim 15, it is substantially similar to claim 7 and is rejected in the same manner, the same art and reasoning applying. 

As per claim 17, Iverson teaches a computer program product (Col. 17 lines 20-30) 
encoded with instructions that, when executed by a controller of a host device, causes the controller to: (Fig. 9; Col. 17 lines 22-28: The computer system comprises controller and processor, which is configured to apply methods and processes of the invention.)
apply a learned behavior function to a data training set (Col. 7 lines 14-39: The learning module processes the training datasets and formats the datasets to input vector.) and to a set of data elements received from at least one computer environment resource (Col. 2 lines 50-59, Col. 5 lines 25-33: Data is gathered from the sensors of the system to be monitored during actual operation.) to define at least one learned behavior boundary relative to at least one cluster of data elements of the data training set (Col. 5 lines 25-33, Col. 6 lines 28-38: Clusters are extracted from the training data through a learning module. Each cluster define a range of allowable values for each parameter. For example, a first cluster vector comprises the values of the upper limit for the parameters and a second vector comprises the lower limit for the parameters. In other words, a cluster define the ranges of value for each parameter of a vector. See also Gopalakrishnan para 32.) the at least one learned behavior boundary related to a variance associated with the at least one cluster (Col. 18 lines 52-59: “For instance, in the control chart technique any points with values outside of three standard deviations from the mean are considered unusual (other conditions, documented in the literature, can also qualify as unusual. Points deemed unusual by change detection analysis which fall above the mean or expected distance value are candidates for removal from the training data set.” Col. 6 lines 24-38: “The learning module 24 (FIG. 1) processes the training data… and a second cluster vector 78 comprises the lower limit, that is, a low value, for the parameters                         
                            
                                
                                    P
                                
                                
                                    1
                                    ,
                                    l
                                    o
                                    w
                                
                            
                        
                     to                         
                            
                                
                                    P
                                
                                
                                    N
                                    ,
                                    l
                                    o
                                    w
                                
                            
                        
                     80 to 82, respectively.”).
and report the identified anomalous data element associated with the attribute of the at least one computer environment resource (Col. 10 last para: “If the outlier detection module 30 detects off-nominal system performance, it can respond in at least one or more of the following ways: (a) Alert the operator to the Suspicious data…” Col 19 lines 11-14: “…discovering system anomalies and determining when to alert the operators or analysts”).
But Iverson does not explicitly teach apply a sensitivity function to the at least one cluster to define a sensitivity boundary relative to at least one learned behavior boundary, the sensitivity boundary related to the variance associated with the at least one cluster and to a mean value of the at least one cluster; identify a data element of the set of data elements as an anomalous data element associated with an attribute of the at least one computer environment resource when the data element of the set of data falls outside of the sensitivity boundary.
Gopalakrishnan, however, does teach apply a sensitivity function to the at least one cluster to define a sensitivity boundary relative to at least one learned behavior boundary, the sensitivity boundary related to the variance associated with the at least one cluster and to a (Para 0032, 0033, 0038: A anomaly detection boundary can be created using mean and variance of the function. Its sensitivity can be increased or decreased by the user as explained in Para 0038.)
identify a data element of the set of data elements as an anomalous data element associated with an attribute of the at least one computer environment resource when the data element of the set of data falls outside of the sensitivity boundary (Para 0042: Upper and lower threshold are used to detect anomalies. A user using the sensitivity values can set upper threshold. A large distance between lower and upper threshold increases the sensitivity region. Data point which falls outside the upper threshold is considered to be an anomaly.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Iverson by including sensitivity function and boundaries to apply sensitivity to anomaly detection as taught by Gopalakrishnan (Gopalakrishnan Para 0032, 0038, 0042).
 
Claim 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Iverson (U.S. 9,336,484B1) in view of Gopalakrishnan (U.S. Pub. 2015/0333998A1) and further in view of Robertson (U.S. 6,968,511B1).   

As per claim 6, Iverson and Gopalakrishnan teach the method of claim 5, and Gopalakrishnan further teaches wherein receiving the global sensitivity parameter based upon the user selected input value (Para 0038) 
(Fig. 16 item 288, Fig. 16 item 280 with display connection, para 0071)
receiving, by the host devise, the global sensitivity parameter based upon a user-selected input value provided from the sensitivity selection screen (Para 0038: “In one example, a user selects the sensitivity.” Fig. 16 shows I/O interface which can be used to receive sensitivity input from the user).
Same motivation to combine the teachings of Iverson and Gopalakrishnan as claim 5 applies here.
But neither Iverson nor Gopalakrishnan explicitly teach a graphical user interface.
Robertson, however, teaches a graphical user interface (Col. 1 lines 15-20, Fig. 9, 10: A graphical user interface is used to display a cluster menu.).
Before the effective filing date of the invention it would have been obvious to one of the ordinary skill in the art to combine the method of learning boundaries of Iverson as modified by Gopalakrishnan with the graphical user interface (GUI) of Robertson so user can enter sensitivity values and use a display screen for better visibility (Robertson, Fig. 9, 10).

As per claim 14, it is substantially similar to claim 6 and is rejected in the same manner, the same art and reasoning applying. 


Allowable Subject Matter
Claims 8 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office Action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed on 02/04/2021 with respect to the 35 U.S.C. 101 have been fully considered. Applicant has added new claim elements to claims 1, 9, and 17 to respond to 35 U.S.C. 101 rejections. New claims elements have been added in 35 U.S.C. 101 rejection section. Applicant argues that new elements addresses the 101 rejection. As discussed in 101 rejections section, examiner finds that new claim element also fall under abstract idea as it can also be performed by human mind as discussed in 35 U.S.C. 101. A host device has been used to merely apply an abstract idea. Accordingly, additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea (see MPEP 2106.05(h)).
Applicant’s arguments filed on 02/04/2021 with respect to the 35 U.S.C. 103 rejections have been fully considered. New amendments have been added in 103 rejections. Further, claim rejections for claims 8 and 16 have been added in 35 U.S.C. 103 section. Response to applicant arguments are presented below.

Applicant Argument 1 (Applies to claim 1, 9 and 17): While Iverson describes building a knowledge base containing clusters of related value ranges for the vector parameters, Iverson 
Further, it is noted that the Office Action does not specifically assert Iverson as providing such a teaching or suggestion.
Response to Argument 1: Sensitivity region and boundaries are taught by Gopalakrishan as clarified in Argument 3 and also explained in section 35 U.S.C. 103 rejection in this office action.
 
Applicant Argument 2 (Applies to claim 1, 9 and 17): With respect to the rejection of claim 1, the Office Action on page 14 appears to assert that the high value and the low value of Iverson relates to Applicant's claimed "at least one learned behavior boundary relative to at least one cluster of data elements of the data training set." The Office Action does not point out with particularity where Iverson teaches or suggests applying a sensitivity function to the cluster to define a sensitivity boundary relative to the high value and low value. Instead, based upon the recitation on page 14, the Office Action instead relies on Gopalakrishnan for such a teaching.
Response to Argument 2: Sensitivity region and boundaries are taught by Gopalakrishan as clarified in Argument 3 and also explained in section 35 U.S.C. 103 rejection in this office action.

Applicant Argument 3 (Applies to claim 1, 9 and 17): Gopalakrishnan does not cure the deficiencies of Iverson. Gopalakrishnan relates to a system and method for wireless communications, and, in particular, to a system and method for anomaly detection. Paragraph 0001. Gopalakrishnan defines an anomaly as a cell outage (e.g., sleeping cell), or as unusual or broken relationships or correlations observed between sets of variables. Paragraph 0002. Gopalakrishnan indicates that the disclosed method of determining whether a metric is an anomaly includes: receiving a data point…and the upper threshold. Paragraph 0004.
As provided by Gopalakrishnan, a probability density function may be used to determine whether a data point is likely to be an anomaly where data points close to the center are likely to not indicate anomalies and data points in the tails are likely to indicate anomalies. Paragraph 0032. The probability density functions can include a mean and variance where center may be the mean, median, or another value indicating the center of the expected values. Paragraph 0032.
One embodiment of Gopalakrishnan uses an inner band, a middle band, and an outer band of a probability density function to detect an anomaly.  
Paragraph 0036. As provided, there is a lower threshold between the inner band and the middle band, and an upper threshold between the middle band and the outer band. Paragraph 0037. As described by Gopalakrishnan a user can select the sensitivity by adjusting 
With respect to the rejection of claim 1, the Office Action on page 14 equates Applicant's claimed "sensitivity boundary" with the user's selection of a sensitivity value (i.e., the selection of the distance between the upper and lower thresholds), as provided in Gopalakrishnan. While the probability density function of Gopalakrishnan can be associated with a mean value and variance and may be used to determine whether a data point is likely to be an anomaly, Gopalakrishnan does not teach or suggest the user adjustment of upper and lower thresholds (i.e., the sensitivity boundary) as being associated with the mean value and variance, as claimed by Applicant. Instead, because the positioning of upper and lower thresholds are selected by the user, these selections can be random and unrelated to the mean and variance of the probability density function (e.g., see Office Action page 16- "User input
determines the upper and lower threshold.").
Accordingly, Gopalakrishnan does not teach or suggest a method for performing an anomaly analysis of a computer environment comprising “applying, by the host device, a sensitivity function to the at least one cluster to define a sensitivity boundary relative to at least one learned behavior boundary, the sensitivity boundary related to the variance associated with the at least one cluster and to a mean value of the at least one cluster,” as claimed by Applicant.
Response to Argument 3: Gopalakrishnan teaches in Para 0037 cluster formation using Gaussian clusters where parameters of the clusters are learned as “Prior weighted average Mahalanobis distances may be used when the data is structured as a mixture of Gaussian clusters. The parameters of each cluster mode are learned.” In Para 0032 Gopalakrishnan talks about using the probability density function to detect anomalies where he uses mean and variance to develop probability density function. He mentioned as: “Probability density functions may be used to determine whether a data point is likely to be an anomaly. Data points close to the center are likely to not indicate anomalies, while data points in the tails are likely to indicate anomalies. The center may be the mean, median, or another value indicating the center of the expected values.” A anomaly detection boundary can be created using mean and variance of the function. Its sensitivity can be increased or decreased by the user as explained in Para 0038: “In one example, a user selects the sensitivity. When the user increases the sensitivity, more anomalies will be detected at the expense of more false positives. With a higher sensitivity, the donut region shrinks.” 
Applicant also has the limitation in claim 5 “receiving, by the host device, a user-selected global sensitivity parameter and adjusting, by the host device, a sensitivity adjustment value of the sensitivity boundary based upon the global sensitivity parameter” which advises that a user selected values are also involved in creating a sensitivity boundary which is equivalent to a user-selected value for sensitivity in Gopalakrishnan as explained above.
Based on the above reasoning and 35 U.S.C. 103 section, Gopalakrishnan teaches the limitation, “applying, by the host device…mean value of the at least one cluster.”

Applicant Argument 4 (Applies to claims 3 and 11): Additionally, it should be understood that the dependent claims recite additional features which further patentably distinguish over the cited prior art. 
For example, claims 3 and 11 each recite “wherein the sensitivity boundary further relates to a ratio of the mean value of the at least one cluster and the variance of the at least one cluster.” With respect to the rejection of claim 3 on page 16, the Office Action asserts: “User input determines…it is not critical, MPEP 2144.05(i).”
However, based upon the assertion regarding the "sensitivity values can be related to mean and variance of probability density function," on page 16, the Office Action appears to be taking Official Notice regarding the teaching of, in a host device, a method for performing an anomaly analysis of a computer environment "wherein the sensitivity boundary further relates to a ratio of the mean value of the at least one cluster and the variance of the at least one cluster," as claimed by Applicant.
As provided in MPEP § 2144.03: “Office notice without…as to defy dispute (citing In re Knapp Monarch Co, 296 F.2d 230, 132 USPQ 6 (CCPA 1961)).”
Also, as provided in In re Eynde, 480 F.2d 1364, 1370, 178 USPQ 470, 47 4 (CCPA 1973), the court rejected "the notion that judicial or administrative notice may be taken of the state of the art. The facts constituting the state of the art are normally subject to the possibility of rational disagreement among reasonable men and are not amenable to the taking of such notice."
As provided above, Gopalakrishnan is silent regarding the user adjustment of upper and lower thresholds (i.e., the sensitivity boundary) as being associated with the mean value and 
By contrast, use of the claimed ratio allows for adjustment of a buffer value based upon the variance of a particular data set. For example, as provided at Paragraph 00062 of Applicant's Specification: “assume the case… sensitivity boundaries 92.” 
Because Applicant's claimed host device and the relation of the sensitivity boundary to a ratio of the mean value of a cluster and the variance of the cluster is the state-of-the-art, judicial notice cannot be taken with respect to claims 3 and 11. Accordingly, the rejection of claims 3 and 11 over Iverson in view of Gopalakrishnan should be withdrawn.

Response to Argument 4: Examiner didn’t take the Official Notice in the previous Office Action. Examiner wanted to point out that Gopalakrishnan used mean and variance in creating anomaly bands or boundaries in Para 0032-0034. Similarly, a ratio of the mean and variance can also be used in creating bands/boundaries. A user is allowed to select sensitivity values per Para 0038 Gopalakrishnan to increase or decrease the sensitivity. Examiner wanted to further point out that user can be given a selection range which can relate to ratio of the mean and variance of a cluster. However, statements regarding range of values were unnecessary in the previous office action. This Office Action further clarifies the rejection in this context. 
Gopalakrishnan also teaches creating boundaries in Para 0032- 0034 using probability density function where mean and variance are used in the equation. Their method corresponds 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
An inquiry concerning this communication or earlier communication from the examiner should be directed QAMAR IQBAL whose telephone number is 571-272-2563. The examiner can normally be reached on M-F 10-6pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

/Q.I/ 
Examiner 
Art unit 2123
03/14/2021

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123